DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohorn (US2570171).



    PNG
    media_image1.png
    612
    667
    media_image1.png
    Greyscale

Figure 1: annotated figure 1 of Kohorn.
Claim 1: Kohorn teaches in figures 1 and 1A a de-aeration tank for removing air from a fluid (Claim 1 teaches apparatus for de-aeration of viscose or the like. Column 3 lines 25-55 teaches the apparatus for continuous deaeration.), the de-aeration tank comprising:  	a housing defining an interior volume (Figure 1 shows closed housing 1);  	a first baffle coupled to the housing, the first baffle comprising a first baffle first portion coupled to a first baffle second portion, the first baffle first portion extending away from the first baffle second portion at a nonzero angle, the first baffle second portion positioned so as to come into contact with the fluid entering the housing through an inlet vent (Please refer to the attached figure 1 above. The baffle portions are labeled. The first portion is the vertical portion against the housing wall while the second portion is the diagonally slanted portion that receives the flow of fluid 6.);  	a first air vent defined by a first distance between the first baffle first portion and the housing (The first air vent appears to just be a distance between the first baffle first portion and the housing, which means it can be the distance from the top of the housing to the top of the first portion. It can also be the distance across, basically any distance to a portion of the housing from the first portion of the baffle.);  	a second baffle coupled to the housing, the second baffle comprising a second baffle first portion coupled to a second baffle second portion, the second baffle first portion extending away from the second baffle second portion at a nonzero angle, the second baffle second portion positioned so as to come into contact with the fluid directed by the first baffle second portion and direct the fluid toward a bottom of the interior volume (Please refer to the attached figure 1 above. The baffle portions are labeled. The first portion is the vertical portion against the housing wall while the second portion is the diagonally slanted portion that receives the flow of fluid 6. The second portion leads to the bottom of the housing 1.); and  	a second air vent defined by a second distance between the second baffle first portion and the housing (The second air vent appears to just be a distance between the second baffle first portion and the housing, which means it can be the distance from the top of the housing to the top of the first portion. It can also be the distance across, basically any distance to the housing from the first portion of the baffle.).
Claim 3: Kohorn teaches the first baffle second portion is positioned so as to direct air contained in the fluid toward the first air vent, and the second baffle second portion is positioned to direct air contained in the fluid toward the second air vent (Each of the slanted portions can direct air up towards their respective air vents or in that direction as the air being removed leaves through lines 14 by the vacuum.). 
Claim 4: Kohorn teaches the first baffle first portion and the second baffle first portion extend above a fill line of the fluid within the housing (A fill line is arbitrary within the device, as it can be filled to any point such that the first and second baffle first portions extend above it.).  
Claim 5: Kohorn teaches first air vent and the second air vent are positioned so as to direct the air contained in the fluid to the fill line (Since “the fill line” is arbitrary, it can be anywhere within the housing. The gas being removed from the liquid would be lighter than the liquid, as only the solution is being removed through the bottom portion of the housing, therefore the gas would inherently rise up towards a fill line.).  
Claim 6: Kohorn teaches an end of the first baffle second portion is spaced apart from the second baffle second portion by a first distance to permit fluid flow between the first baffle second portion and the second baffle second portion (See figure 1 showing the flow of fluid 6 from one slanted portion to the other. These slanted portions are the second portion of each baffle.). 
Claim 7: Kohorn teaches an underside of the first baffle second portion is positioned to direct air contained in the fluid toward the first air vent (Each of the slanted portions can direct air up towards their respective air vents or in that direction as the air being removed leaves through lines 14 by the vacuum.).   
Claim 8: Kohorn teaches an end of the second baffle second portion is spaced apart from a bottom of the de-aeration tank by a second distance to permit fluid flow between the second baffle second portion and the bottom of the de-aeration tank (See figure 1 showing the fluid flowing off the slanted portion down to the next one.).  
Claim 9: Kohorn teaches an underside of the second baffle second portion is positioned to direct air contained in the fluid toward the second air vent (Each of the slanted portions can direct air up towards their respective air vents or in that direction as the air being removed leaves through lines 14 by the vacuum.).  
Claim 10: Kohorn teaches in figures 1 and 1A a fluid circuit for circulating fluid, comprising:  	a de-aeration tank (Claim 1 teaches apparatus for de-aeration of viscose or the like. Column 3 lines 25-55 teaches the apparatus for continuous deaeration.) comprising:  	a housing defining an interior volume (Figure 1 shows closed housing 1);  	a first baffle coupled to the housing, the first baffle comprising a first baffle first portion coupled to a first baffle second portion, the first baffle first portion extending away from the first baffle second portion at a nonzero angle (Please refer to the attached figure 1 above. The baffle portions are labeled. The first portion is the vertical portion against the housing wall while the second portion is the diagonally slanted portion that receives the flow of fluid 6.);  	a first air vent defined by a first distance between the first baffle first portion and the housing (The first air vent appears to just be a distance between the first baffle first portion and the housing, which means it can be the distance from the top of the housing to the top of the first portion. It can also be the distance across, basically any distance to the housing from the first portion of the baffle.); - 14- 4846-2183-5192Atty Dkt No.: 106389-6196  	a second baffle coupled to the housing, the second baffle comprising a second baffle first portion coupled to a second baffle second portion, the second baffle first portion extending away from the second baffle second portion at a nonzero angle (Please refer to the attached figure 1 above. The baffle portions are labeled. The first portion is the vertical portion against the housing wall while the second portion is the diagonally slanted portion that receives the flow of fluid 6. The second portion leads to the bottom of the housing 1.); and  	a second air vent defined by a second distance between the second baffle first portion and the housing (The second air vent appears to just be a distance between the second baffle first portion and the housing, which means it can be the distance from the top of the housing to the top of the first portion. It can also be the distance across, basically any distance to the housing from the first portion of the baffle.);  	an inlet vent coupled to the housing and positioned above a fill line of the fluid, the inlet vent configured to direct fluid to the first baffle (See inlet header 3 and inlet pipes 4 in figure 1. This directs the fluid into the system and would be above any kind of fill line of container 1 as it is above container 1. It deposits the fluid onto the first baffle as seen in the figure.); and  	a pump inlet coupled to the housing and positioned at a bottom of the housing, the pump inlet configured to direct fluid to a fluid pump (The pump inlet would be the connection between container 1 and the pump 10. Column 3 lines 43-47 teach that the pump removes solution from the bottom of the housing, therefore it is a fluid pump.).  
The limitation of “a fluid circuit for circulating fluid through an engine system” is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
The preamble “a fluid circuit for circulating fluid through an engine system” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.
Claim 11: Kohorn teaches the first baffle second portion is positioned so as to come into contact with the fluid entering the housing through an inlet vent (See the top of figure 1, fluid entering through 3 and 4 and hits the slanted portion of the baffle.), and the second baffle second portion is positioned so as to come into contact with the fluid directed by the first baffle second portion and direct the fluid toward a bottom of the interior volume (Each slanted portion is the second portion of the baffle, and the flow of fluid 6 goes from one to the other until it reaches the bottom.).  
Claim 13: Kohorn teaches the first baffle second portion is positioned so as to direct air contained in the fluid toward the first air vent, and the second baffle second portion is positioned to direct air contained in the fluid toward the second air vent (Each of the slanted portions can direct air up towards their respective air vents or in that direction as the air being removed leaves through lines 14 by the vacuum.).  
Claim 14: Kohorn teaches the first baffle first portion and the second baffle first portion extend above a fill line of the fluid within the housing (A fill line is arbitrary within the device, as it can be filled to any point such that the first and second baffle first portions extend above it.). 
Claim 15: Kohorn teaches first air vent and the second air vent are positioned so as to direct the air contained in the fluid to the fill line (Since the fill line is arbitrary, it can be anywhere within the housing. The gas being removed from the liquid would be lighter than the liquid, as only the solution is being removed through the bottom portion of the housing, therefore the gas would inherently rise up towards a fill line.).   
Claim 16: Kohorn teaches in figures 1 and 1A a baffle system for a de-aeration tank (Claim 1 teaches apparatus for de-aeration of viscose or the like. Column 3 lines 25-55 teaches the apparatus for continuous deaeration. Figure 1 shows the baffles 5.), comprising: - 15 - 4846-2183-5192Atty Dkt No.: 106389-6196  	a first baffle configured to couple to a housing, the first baffle comprising a first baffle first portion coupled to a first baffle second portion, the first baffle first portion extending away from the first baffle second portion at a nonzero angle (Please refer to the attached figure 1 above. The baffle portions are labeled. The first portion is the vertical portion against the housing wall while the second portion is the diagonally slanted portion that receives the flow of fluid 6.);  	a second baffle configured to couple to the housing, the second baffle comprising a second baffle first portion positioned opposite the first baffle first portion, the second baffle first portion coupled to a second baffle second portion, the second baffle first portion extending away from the second baffle second portion at a nonzero angle (Please refer to the attached figure 1 above. The baffle portions are labeled. The first portion is the vertical portion against the housing wall while the second portion is the diagonally slanted portion that receives the flow of fluid 6. The second portion leads to the bottom of the housing 1.); wherein  	when the first baffle and the second baffle are coupled to the housing, an end of the first baffle second portion is positioned a first distance above the second baffle second portion (Figure 1 shows they are coupled to the housing and that the slanted portion of the first baffle is above the slanted portion of the second baffle.).  
Claim 17: Kohorn teaches the first baffle and the second baffle are coupled to the housing (Figure 1 shows both attached to the housing 1.), an end of the second baffle second portion is positioned a second distance above a bottom of the housing (The second slanted baffle 5 is above a bottom of housing 1.).  
Claim 18: Kohorn teaches when the first baffle and the second baffle are coupled to the housing, a first air vent is defined by a first distance between the first baffle first portion and the housing, and a second air vent is defined by a second distance between the second baffle first portion and the housing (The first/second air vent appears to just be a distance between the first baffle first portion and the housing, which means it can be the distance from the top of the housing to the top of the first portion. It can also be the distance across, basically any distance to the housing from the first portion of the baffle.
Claim 19: Kohorn teaches the first baffle second portion is configured to direct fluid toward the second baffle second portion (Figure 1 shows the first slanted portion directs fluid 6 to the second slanted portion. The slanted portions are the second portion of each baffle.).
Claim 20: Kohorn teaches an underside of the first baffle second is positioned to direct air contained in the fluid toward the first air vent, and an underside of the second baffle second portion is positioned to direct air contained in the fluid toward the second air vent (Each of the slanted portions can direct air up towards their respective air vents or in that direction as the air being removed leaves through lines 14 by the vacuum.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohorn in view of Strickland (US5096578).
Claim 2: Kohorn teaches a pump inlet coupled to a bottom of the housing, the pump inlet defining an aperture through which fluid flows (Pump inlet is parts 8 and 9 leading to pump 10. Figures 1 and 1A show it is a tube.).
Kohorn does not explicitly teach a vortex breaker coupled to the bottom of the housing, the vortex breaker configured to prevent the fluid from forming a vortex as the fluid flows into the pump inlet.  
Strickland teaches in column 1 lines 5-13 a device for separating gas from liquid. Strickland also teaches in column 1 line 15-30 that vortex breakers are known to be used in the removal of liquids at the bottom of separation containers so that gas is not removed with the liquid.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a vortex breaker as taught by Strickland in the deaeration device of Kohorn as Strickland teaches the benefit of having a known method of removing gases from leading along with the liquid and to prevent vortexes at the bottom of gas/liquid separation containers.
Claim 12: Kohorn does not explicitly teach a vortex breaker coupled to the bottom of the housing, the vortex breaker configured to prevent the fluid from forming a vortex as the fluid flows into the pump inlet.  
Strickland teaches in column 1 lines 5-13 a device for separating gas from liquid. Strickland also teaches in column 1 line 15-30 that vortex breakers are known to be used in the removal of liquids at the bottom of separation containers so that gas is not removed with the liquid.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a vortex breaker as taught by Strickland in the deaeration device of Kohorn as Strickland teaches the benefit of having a known method of removing gases from leading along with the liquid and to prevent vortexes at the bottom of gas/liquid separation containers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 8470080, 7785400, 6214092, 3807141, 2151644, 2047157, 2020250, 1447249.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        08/30/2022